BARHAM, Justice.
Mary Ellis, charged with selling beer in Ward 3 of Claiborne Parish in violation of Ordinance No. 100 of that parish passed January 6, 1943, was convicted and sentenced to pay a fine of $400.00, with a suspended jail sentence of four months. On this appeal she relies u'pon bills of exceptions taken to the overruling of her motion to quash and motion in arrest of judgment.
This case raises the identical issue of unconstitutionality of Ordinance No. 100 of Claiborne Parish as was presented and decided in State of Louisiana v. Beene, 263 La. 865, 269 So.2d 794, this day handed down. Our reasoning and conclusions in the Beene case are applicable here. See also State of Louisiana v. Gantt, 263 La. 907, 269 So.2d 809, this day decided.
Fór the reasons stated, the bill of information is ordered quashed, the conviction and sentence are set aside, and the defendant is ordered discharged.
McCALEB, C. J., concurs in the result.
SANDERS, J., dissents for the reasons assigned in State v. Beene, 263 La. 865, 269 So.2d 794.
SUMMERS, J., dissents for the reasons assigned by Mr. Justice Sanders in State v. Beene, 263 La. 865, 269 So.2d 794.